Exhibit 99.1 INCOME FUND NINE, LLC PORTFOLIO OVERVIEW FIRST QUARTER 2007 ICON Income Fund Nine, LLC - First Quarter 2007 Portfolio Overview - Dear Member of ICON Income Fund Nine, LLC: ICON Income Fund Nine, LLC (“Fund Nine”) raised $100,000,000 commencing with its initial offering on November 26, 2001 through the closing of the offering on April 30, 2003.As of March 31, 2007, Fund Nine had 98,102 limited liability company shares outstanding.During the reporting period, Fund Nine continued to function in its “Reinvestment Period” during which time no further members were admitted. During the Reinvestment Period, Fund Nine has been seeking to acquire equipment subject to lease.The leased equipment in Fund Nine’s portfolio is comprised of two categories: growth leases, where the rental cash flows have been assigned or pledged to a lender, and income leases, where Fund Nine retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Nine to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Nine’s manager, ICON Capital Corp., (the “Manager”) expects that the future value of the equipment in growth leases will be greater than Fund Nine’s initial cash investment. Cash generated from these investments has facilitated Fund Nine’s distributions to investors.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to investors. Fund Nine’s Reinvestment Period is anticipated to continue until April 2008 – a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Reinvestment Period, Fund Nine will enter its “Liquidation Period” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period Cathay Pacific Airways Limited (“Cathay”) announced a profit attributable to shareholders of HK$4,088 million in its 2006 annual results, compared to a profit of HK$3,298 million the previous year. The 2006 results include a three-month contribution from Dragonair, which became a wholly owned subsidiary of Cathay Pacific on September 28, 2006.(Source:Cathay press release, dated March 7, 2007) Neither Fund Nine nor the Manager accept any responsibility for, assume any liability for, duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period”. Portfolio Overview Fund Nine has invested both directly and indirectly through joint ventures with its affiliates.As of March 31, 2007, Fund Nine’s portfolio consisted primarily of the following investments: Income leases ·State-of-the-art telecommunications equipment on lease to Global Crossing Telecommunications, Inc. and Global Crossing North American Networks, Inc. (collectively, "Global Crossing").Fund Nine acquired approximately a 17% interest in the equipment for approximately $2,000,000.The equipment is subject to a 48 month lease with Global Crossing effective November 1, 2006. On October 31, 2006, a separate affiliate of Fund Nine made a capital contribution of approximately $1,841,000 to acquire an ownership interest in additional equipment acquired on October 31, 2006. The affiliate’s contribution reduced Fund Nine’s ownership interest in the equipment to approximately 14.4%. The additional equipment is also subject to a 48 month lease that commenced on November 1, 2006. ·Four digital photo development labs on lease to Rite Aid.This equipment was purchased for approximately $399,000 in cash. Monthly payments are due through lease expiration in November 2007. ·Telephone systems leased to CompUSA, Inc. (“CompUSA”) through December, 2008.Fund Nine acquired this equipment in December 2004 for approximately $173,000.Monthly payments are due through lease expiration in December 2008. ·A 26% interest in desktop computers, laptops and servers subject to lease with Government Employees Insurance Company (“GEICO”), a wholly-owned subsidiary of Berkshire Hathaway, Inc.Fund Nine paid approximately $1,522,000 for its interest.The equipment was subject to a lease that expired onMarch 31, 2007.All of the equipment was either returned or renewed on a month-to-month basis.The returned equipment is actively being remarketed by the Manager. ·Microprocessor manufacturing and semiconductor memory testing equipment leased to Advanced Micro Devices, Inc. (“AMD”).The equipment is subject to two leases with expiration dates of June 30, 2007 and July 30, 2007.The cumulative cash purchase price of the equipment was approximately $10,952,000. ·Vacuum bag manufacturing equipment subject to various leases with Wildwood Industries, Inc.The leases are scheduled to expire at various dates from February 2007 through September 2008.The equipment was purchased for a total price of approximately $3,472,000.In accordance with the terms of the leases, the leases that were scheduled to expire in February 2007 and March 2007 have been extended for an additional twelve months. ·Fifty (50) Great Dane refrigerated trailers on lease with Conwell Corporation, a wholly-owned subsidiary of Frozen Foods Express Industries, Inc.The equipment was purchased for $1,962,158 and the lease will expire in April 2010. ·A 25.13% interest in ICON SPK 2023-A, LLC (“SPK”), a joint venture with ICON Income Fund Eight B L.P.At March 31, 2007, SPK held a portfolio of five active leases consisting of various material handling equipment.All of the remaining equipment was sold in June 2007. ·Medical equipment that is subject to two separate leases that are scheduled to expire on December 31, 2008.Fund Nine purchased the equipment for approximately $2,046,000. -1- Growth leases ·Two Airbus A340-313’s (B-HXO and B-HXN) on lease to Cathay.Fund Nine owns a 100% and 50% interest in the entities that own each aircraft, respectively. The combined purchase price of the interests in the aircraft was approximately $106,333,500 of which Fund Nine paid approximately $6,403,000 and the balance was funded through non-recourse debt.The leases were scheduled to expire in June and March, respectively.However, Cathay agreed to extend the terms of each lease through December and July 2011, respectively. In connection with the lease extensions, the outstanding loan balances associated with both aircraft were refinanced.The new loans are scheduled to mature concurrently with the lease expiration dates for each respective aircraft.The debt associated with B-HXO was refinanced on June 7, 2006 and later refinanced on August 1, 2006 under more favorable terms. ·Three roll-on-roll-off vehicle transportation vessels chartered to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”) with an expiration date of December, 2013. The equipment was purchased for approximately $74,020,000 of which Fund Nine paid approximately $9,690,000 and the balance of approximately $64,330,000 was funded through non-recourse debt.The principal loan balance will be completely repaid by the charter payments through December 2013. ·A $37,712,567 investment in assorted equipment covering 379 leases with various companies and municipalities throughout the United Kingdom. ·310 railcars on lease to Texas Genco LP purchased for $4,424,220 of which Fund Nine paid $1,101,429. Initially the lease consisted of 324 railcars, but 14 cars have been destroyed.After each incident, Fund Nine received the casualty value for the corresponding period and the rent was adjusted accordingly.The lease expired in March, 2007, and the railcars were subsequently sold and the associated debt repaid. ·110 railcars on lease to Trinity Rail Management, Inc., with an expiration date of April 30, 2010.Fund Nine purchased the equipment for $126,457 and the balance of $1,116,543 was funded through non-recourse debt. -2- Off-lease Equipment ·Approximately $4,787,000 of computer equipment.Fund Nine acquired the equipment in March 2004 for approximately $117,000 and the assumption of approximately $4,670,000 in non-recourse debt.The lease expired in December 2006, at which time the lessee returned the equipment.The equipment is being actively remarketed by the Manager. 10% Status Report As of the end of the reporting period, the two Cathay aircraft were the only assets that individually constituted at least 10% of the aggregate purchase price of Eight B’s asset portfolio.The Cathay aircraft are scheduled to remain on lease during the next year. At March 31, 2007, the two Cathay aircraft (B-HXO and B-HXN) had 54 and 53 monthly payments remaining, respectively.Both Cathay aircraft were manufactured in 1996, and to the best of the Manager’s knowledge, each aircraft retains an Airworthiness Certificate and is maintained in accordance with the rules and regulations of the governing aviation authority as required under each lease. Dispositions of Equipment On March 30, 2007, Fund Nine sold its interests in two McDonnell Douglas DC-10-30F aircraft (N317FE and N319FE) to FedEx for approximately $4,868,000 resulting in a loss on the sale of approximately $833,000.The loss was recognized in the first quarter of 2007.In September 2006, Fund Nine received irrevocable notice from FedEx of its intent to purchase the aircraft at lease expiry.In accordance with the terms of the lease, the purchase price for the aircraft was determined based on a series of appraisals performed by independent appraisers. Events Subsequent to March 31, 2007 ·In June 2007, all of the remaining equipment previously on lease by SPK was sold. ·On May 7, 2007, Fund Nine sold the railcars that were previously leased to Texas Genco LP to an unrelated third party for $4,960,000 of which approximately $1,500,000 was used to pay off the associated debt.Fund Nine will recognize a gain of approximately $3,100,000 on the sale of the equipment during the second quarter of 2007. Distribution Analysis During the reporting period, Fund Nine continued to make monthly distributions at a rate of 9% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Nine has made sixty-four monthly distributions to its members.During the first three months of 2007, Fund Nine paid its members approximately $2,200,000 in cash distributions.As of March 31, 2007, a $10,000 investment made at the initial closing would have received $4,757 in cumulative distributions representing a return of approximately 47% of such initial investment. Fund Summary Offering Period 11/26/2001- 4/30/2003 Size of offering $100,000,000 Original No. of Investors 3,259 Estimated start of liquidation 5/1/2008 Outlook and Overview The AMD leases are the next leases which are scheduled to expire in June and July 2007.The Manager anticipates completing several acquisitions in the near future.Substantially all of Fund Nine’s cash flows are derived from income leases.On a monthly basis, Fund Nine deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors.Fund Nine is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility.
